Citation Nr: 0929694	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  02-04 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of overpayment of VA disability 
pension benefits in the amount of $15,688.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active duty from July 1955 to December 1966.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2001 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Seattle, Washington, Regional Office 
(RO) that denied the Veteran's request for a waiver of an 
overpayment of pension benefits in the amount of $15,688.00.

In September 2003 this case was remanded to the RO for 
consideration of the threshold issue of whether the 
overpayment was validly created and assessed against the 
Veteran and also whether the Veteran was separated from his 
wife at the time the overpayment was made.  In April 2008 the 
Board found that the debt was validly created but remanded 
the issue of waiver of overpayment in order to obtain an 
updated financial statement from the Veteran based on the 
representative's contention that forcing the Veteran to repay 
this overpayment would result in financial hardship.  


FINDINGS OF FACT

1.  In his application for disability pension dated in August 
1996, the Veteran reported that he and his spouse had no 
income other than $298.00 in monthly VA disability 
compensation benefits.

2.  In September 1996, the RO notified the Veteran of his 
monthly pension award of $900, effective September 1,1996, 
and advised him that he must notify VA immediately if his 
family income changed, his net worth increased, or if he and 
his spouse separated.  In February 1999, the RO notified the 
Veteran that his rate of pension depended on his total 
"family" income, and that he must notify VA immediately if 
income is received from any source.

3.  The Veteran's spouse received earned income in January 
1998 through March 1998.

4.  In April 1998, the Veteran received a retroactive state 
disability pension award from the Washington State Department 
of Labor and Industries (L & I) in the amount of $24,848.70, 
and thereafter received a monthly state disability pension 
payment in the amount $1,543.31, which was subsequently 
increased to $1,773.00 per month.

5.  In December 1999, the Veteran directed a letter to VA by 
facsimile (FAX) in which he stated that he had notified VA by 
letter in April 1998 that his L & I pension had started on 
April 15, 1998.  Based upon the receipt of this FAX the 
Veteran's VA pension was terminated in March 2000.

6.  The Veteran was in receipt of VA pension benefits based 
upon no countable income from February 1, 1998 through March 
1, 2000, at the same time that he was in receipt of 
disqualifying income.  The retroactive reduction of the 
Veteran's disability pension for that time period based upon 
his receipt of disqualifying income resulted in a total 
overpayment in the calculated amount of $15,688.00.

7.  The overpayment in question was not due to fraud, 
misrepresentation, and/or bad faith by the Veteran.

8.  Collection of the overpayment would not be against equity 
and good conscience.


CONCLUSION OF LAW

The Veteran is not entitled to waiver of recovery of the 
overpayment of VA disability pension benefits in the amount 
of $15,688.00. 38 U.S.C.A. § 3562 (West 2002); 38 C.F.R. §§ 
1.962, 1.963, 1.965, 3.667, 3.707, 21.3023 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran was awarded pension benefits in September 1996, 
effective from the date of his claim, with the monthly rate 
based on his countable income, as reported by him.  His 
application form, VA Form 21-527, had requested information 
from him relating to the total amount of income received and 
the source of all income.  He reported that he and his spouse 
had no income other than $298.00 in monthly VA disability 
compensation benefits.

The record reflects that an original award letter was 
directed to the Veteran in September 1996.  In the letter, 
the RO notified the Veteran of his pension award and advised 
that he must notify VA right away if his family income 
changed, his net worth increased, or if he and his spouse 
separated.  In a follow-up letter dated in February 1999, the 
RO notified the Veteran that his rate of pension depended on 
his total "family" income, and that he must notify VA 
immediately if income is received from any source.

As reported by the Internal Revenue Service (IRS), in an 
Income Verification Match (IVM), the Veteran's spouse 
received earned income in January 1998 through March 1998.  
The Veteran failed to notify VA of his spouse's receipt of 
this disqualifying income.

In April 1998, the Veteran received a retroactive state 
disability pension award from the Washington State Department 
of Labor and Industries (L & I) in the amount of $24,848.70, 
and thereafter received a monthly state disability pension 
payment in the amount $1,543.31, which was subsequently 
increased to $1,773.00 per month.

In December 1999, the Veteran directed a letter to VA by 
facsimile (FAX) in which he stated that he had notified VA by 
letter in April 1998 that his L & I pension had started on 
April 15, 1998.  There is no indication of VA's receipt of 
the earlier April 1998 letter in the claims file.  Based upon 
the receipt of the December 1999 FAX, the Veteran's VA 
pension was terminated in March 2000.


The Veteran was in receipt of VA pension benefits based upon 
no countable income from February 1, 1998 through March 1, 
2000.  The retroactive reduction of the Veteran's disability 
pension for that time period based upon his receipt of 
disqualifying income resulted in a total overpayment in the 
calculated amount of $15,688.00.

This overpayment was calculated by subtracting the amount of 
service-connected disability compensation benefits that the 
Veteran would have been due during the time period in 
question from the nonservice-connected pension that the 
Veteran actually was paid.

In May 2000, the Veteran requested a waiver of his 
overpayment and also challenged the validity of its creation.  
He has based his challenge on his allegation that he had 
notified VA of the disqualifying state pension income as soon 
as he had received it in April 1998, and that VA should have 
taken steps to immediately discontinue his nonservice-
connected pension and reinstate his service-connected 
pension.  With respect to the small portion of the 
overpayment ($1,773.00) that resulted from the failure to 
report his spouse's income, the Veteran has argued that he 
and his spouse were separated at the time, and under those 
circumstances, he did not know about the income, and even if 
he did, it was not necessary to report her income since she 
did not live with him.

As above, in April 2008 the Board found that the debt was 
validly created but remanded the issue of waiver of 
overpayment to obtain an updated financial statement from the 
Veteran based on the representative's contention that forcing 
the Veteran to repay this overpayment would result in 
financial hardship.  A review of the record suggests that the 
Veteran's only sources of income are his state disability 
pension and his VA service-connected disability compensation.  
Specifically, in that regard, the Board noted that the 
Veteran's disability compensation was reduced significantly 
in September 2006 when the Veteran's disability rating for 
service-connected bilateral hearing loss was reduced from 50 
percent to noncompensable.   It was also noted, however, that 
the Veteran received a significant retroactive award of 
compensation benefits in March 2005 when the RO granted 
service connection for posttraumatic stress disorder, 
assigning a 10 percent disability rating from January 27, 
2000.  Since the Veteran had placed the element of financial 
hardship at issue, and since his finances have clearly 
changed since the RO last considered the question of waiver, 
the Board requested that the RO obtain a current financial 
status report from the Veteran in order to properly assess 
whether collection of the overpayment would impose an undue 
hardship upon him.

In August 2008 correspondence the RO requested that the 
Veteran submit an updated financial status report, however 
the Veteran failed to respond to this request.  An accounting 
of the overpayment was also obtained and it appears that VA 
has already recouped the $15,688.00 overpayment at issue in 
this case.    

Analysis

The Veteran maintains that he notified VA on several 
occasions after receiving a retroactive state disability 
pension award from L & I and that VA is primarily at fault 
for the overpayment.  The Veteran also maintains that forcing 
him to repay the overpayment would cause him undue financial 
hardship.  As above, it appears that VA has already recouped 
the $15,688.00 overpayment at issue in this case.       

The validity of the debt is not currently at issue.  In an 
April 2008 decision the Board found that the validity of the 
$15,688.00 debt was proper.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Thus, the issue in this case is limited to 
the request for waiver. 

Pursuant to 38 U.S.C.A. § 5302(a), a claimant is allowed to 
seek a waiver of recovery of an overpayment of VA benefits.  
The Secretary of VA is authorized to grant a waiver of 
recovery of indebtedness when collection of the debt would be 
against "equity and good conscience." 38 U.S.C.A. § 
5302(a); 38 C.F.R. §§ 1.962, 1.963(a).  Under the criteria 
set out in 38 U.S.C.A. § 5302(c), the law precludes a waiver 
of recovery of an overpayment or the collection of any 
indebtedness where any one of the following elements is found 
to exist: (1) fraud, (2) misrepresentation, or (3) bad faith. 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Consequently, 
before the Board may determine whether equity and good 
conscience affords the veteran a waiver, the Board must first 
determine whether there was an indication of fraud, 
misrepresentation, or bad faith on his part in connection 
with the claim.

Concerning this preliminary determination, the Board agrees 
with the Committee's March 2001 decision and finds that the 
facts in this case do not reveal the presence of fraud, 
misrepresentation, or bad faith on the Veteran's part in the 
creation of the overpayment in question.  There is nothing in 
the record suggesting that the Veteran tried to hide the 
additional income or mislead VA.  Indeed, the evidence 
suggests that the Veteran did inform VA of the additional 
income in December 1999.  It is clear that there was no 
fraud, misrepresentation or bad faith on the part of the 
Veteran.  Therefore, waiver of indebtedness is not precluded 
if shown that it would be against the principles of equity 
and good conscience to require the appellant to repay the 
debt to the government. 38 C.F.R. §§ 1.963, 1.965.

Having determined there was no fraud, misrepresentation, or 
bad faith on the Veteran's part, the Board may now proceed to 
the question of whether the collection of the overpayment 
would be against "equity and good conscience." 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 
1.965, the standard of equity and good conscience will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights. 38 C.F.R. § 1.965(a).  
The decision reached should not be unduly favorable or 
adverse to either side. Id.  The phrase equity and good 
conscience means arriving at a fair decision between the 
obligor and the government. Id.  In making this determination 
of whether recovery would be against equity and good 
conscience, 38 C.F.R. § 1.965(a) requires consideration of 
each of the following factors, which are not intended to be 
all inclusive: (1) fault of the debtor; (2) balancing of 
faults between debtor and VA; (3) undue hardship; (4) whether 
collection would defeat the purpose of the benefit; (5) 
unjust enrichment; and (6) whether the debtor changed 
position to his own detriment through reliance on the 
benefit. 38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  The definition of fault is 
"the commission or omission of an act that directly results 
in the creation of the debt."  Veterans Benefits 
Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of 
control the appellant had over the circumstances leading to 
the overpayment.  If control is established, even to a minor 
degree, the secondary determination is whether the 
appellant's actions were those expected of a person 
exercising a high degree of care, with due regard for the 
appellant's contractual responsibility to the government.  
The age, financial experience, and education of the appellant 
should also be considered in these determinations. 

VA regulations provide that an adjustment to overpayment 
indebtedness may be warranted when the overpayment involved 
sole administrative error in which the veteran neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the veteran's actions nor failure to 
act must have contributed to payment pursuant to the 
erroneous award. 38 U.S.C.A. § 5112(b); 38 C.F.R. § 
3.500(b)(1).

The Board finds that a portion of the overpayment is due 
solely to the Veteran's failure to notify VA immediately 
after he began receiving additional income from L & I in 
April 1998.  The Veteran did not notify VA until December 
1999 that he was receiving additional income, 20 months 
prior.  VA acted promptly to reduce the Veteran's benefits as 
soon as it became aware of the change in income.  

In its September 1996 award letter for nonservice-connected 
pension, the RO informed the Veteran that his pension rate 
was based on income and advised the Veteran to report any 
change in his family's income immediately.  A letter to the 
Veteran dated in February 1999 advised the Veteran to report 
any change in his family's income immediately.  

It is the responsibility of the recipient of VA benefits to 
notify VA of all circumstances which will affect entitlement 
to receive the rate of the benefit being paid, and such 
notice must be provided when the recipient acquires knowledge 
that his income or other circumstances which would affect his 
or her entitlement to receive, or the rate of, the benefit 
being paid. 38 C.F.R. § 3.660(a)(1).

After consideration of the record, it is clear that the 
Veteran was aware of the need to report his additional income 
and failed to do so in a timely manner.  As noted above, the 
Veteran was repeatedly instructed to report any changes in 
his family's income.  Finally, the Veteran knew that he must 
inform VA as to any changes in his family's income as he 
informed VA of this in December 1999.   

Under these circumstances, the Board finds the Veteran's 
fault in the creation of the debt greatly outweighs any fault 
attributable to VA.  Furthermore, there is no evidence that 
requiring the Veteran to repay the debt would result in undue 
hardship for the Veteran to repay the overpayment.  The most 
recent "Income-Net Worth and Employment Statement" in the 
claims file is dated in August 1996 and does not show the 
Veteran's monthly expenses.  Also, while it appears that the 
Veteran's financial situation has changed significantly since 
August 1996 the Veteran did not submit an updated "Financial 
Status Report" as was requested in August 2008 
correspondence.  The duty to assist is not a one-way street. 
Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd 
v. West, 13 Vet. App. 449, 452 (2000).  Furthermore, it 
appears that VA has already recouped the $15,688.00 
overpayment at issue in this case.  

Moreover, the Board finds that a waiver of the overpayment 
would result in an unjust enrichment to the Veteran.  The 
Board further notes that there is no evidence that the 
Veteran changed his position to his detriment due to the 
receipt of the overpayment.  He was notified of the 
overpayment almost immediately, and there is no indication 
that he entered into a new financial obligation on the basis 
of the receipt of this money.  Finally, the evidence does not 
show that repayment would defeat the purpose of the benefit.  
The original benefit was to provide for the Veteran and a 
review of the record suggests that the Veteran is in receipt 
of state disability pension and VA service-connected 
disability compensation.  The Board concludes that the 
equitable factors against a waiver outweigh those in favor of 
a waiver. Therefore, the entitlement to a waiver of the 
overpayment is not warranted.


Notice and Assistance

The Board notes that VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits are not applicable 
to claims for waiver of overpayment.  Barger v. Principi, 16 
Vet. App. 132 (2002).  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). Nevertheless, the Board has reviewed the case 
for purposes of ascertaining that the Veteran has had a fair 
opportunity to present arguments and evidence in support of 
his challenge to the validity of the overpayment.  In short, 
the Board concludes from that review that the requirements 
for the fair development of the appeal have been met in this 
case.

Every possible avenue of assistance has been explored, and 
the Veteran has had ample notice of what might be required or 
helpful to his case. VA has satisfied its duties to inform 
and assist the Veteran in this case. The veteran was provided 
several opportunities to provide pertinent evidence in 
support of his claim that the creation of the overpayment was 
invalid. The veteran has provided no evidence in response to 
these overtures. Further development and further expending of 
VA's resources is not warranted.


ORDER

Waiver of recovery of VA disability pension benefits in the 
amount of $15,688.00 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


